internal_revenue_service department of the treasury number release date index number washington dc person to contact david e white i d telephone number refer reply to cc tege eoeg teb plr-111519-01 date date legend authority county borrower department a year year dear this is in response to a request submitted by you on behalf of the authority for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to file form_8328 in order to make a carryforward election under sec_146 of the internal_revenue_code facts and representations the authority is a public corporation and instrumentality of the county and is authorized to act as a conduit issuer of municipal revenue bonds for the purpose of making loans to finance among other things solid_waste disposal facilities the borrower has asked the authority to issue dollar_figurea principal_amount of its revenue bonds for the purpose of financing a portion of the costs of a solid_waste_disposal_facility located in the county the project the department is the state entity authorized to allocate bond volume_cap to issuers in december of year the department awarded the authority year volume_cap in the amount of dollar_figurea for the project however the authority was unable to complete plr-111519-01 the subject financing before the end of year the authority relied on its bond counsel for advice on the steps required to carry the dollar_figurea of volume_cap forward to year bond counsel did not timely advise the authority of the need to file with the internal_revenue_service the form_8328 carryforward election of unused private_activity_bond volume_cap by february of year and the authority has not yet filed the form_8328 the authority’s failure_to_file the form_8328 with the irs was discovered on february of year this request for a private_letter_ruling was immediately prepared and submitted to the irs this ruling_request was received by the irs in february of year as of that date the irs had not discovered the authority’s failure to timely file the form_8328 law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 of the procedure and administrative regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government plr-111519-01 are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money under the facts and circumstances of this case we conclude that the authority acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based on the facts and representations submitted the authority is granted an extension of time to a date which i sec_5 business days after the date of the receipt of this favorable ruling to file the form_8328 to carryforward unused volume_cap in the amount of dollar_figurea this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the authority as well as to an authorized representative of the authority exempt_organizations employment_tax government entities sincerely yours assistant chief_counsel by rebecca l harrigal chief tax exempt bond
